                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA



 Francis C Osei Fosu,
                                     Petitioner,

 v.                                                         Case No. 20-CIV-297-RAW

 Paul B. Hunker, III (DIR)
 Shannon Clark (DIR),
                                  Respondents.

                                             ORDER

      On August 27, 2020, Petitioner, appearing pro se, filed a Motion for Review Allegations

and Constitutional Claims treated as a motion to review a BIA decision and a 28 U.S.C. §

2241 petition for writ of habeas corpus [Docket No. 1]. On December 23, 2020 Respondents

filed a response and requested that the court dismiss the claims of Petitioner due to lack of

jurisdiction. Any request for review of a BIA decision must be taken to the appropriate

Circuit Court. See 8 U.S.C. § 1252(𝑎𝑎)(5). This court has no jurisdiction and the motion for

review is denied.

      When the petition was filed, Petitioner was in custody of Department of Homeland

Security at the Moore Detention Center in Okmulgee, OK awaiting deportation by the United

States Immigration and Customs Enforcement ("ICE").

         Based on the response, Petitioner was removed on September 29, 2020 from the

United States to Ghana, pursuant to his final order of removal and is no longer in ICE custody

[Docket No. 6-4]. Accordingly, any 28 U.S.C. § 2241 petition is rendered moot. The relief

Petitioner requests is no longer available and cannot be redressed by a favorable judicial

decision. Riley v. INS, 310 F.3d 1253, 1257 (10th Cir. 2002). Additionally, the record does

not reflect any allegations of the exceptions to the mootness doctrine, so as to require the court




                                                   1
to undertake review of these exceptions. Id, at 1256-57. Further, Petitioner has not filed any

reply to the response.

       The Motion for Review Allegations and for Constitutional Claims/Petition for Writ of

Habeas Corpus [Docket No. 1] is dismissed without prejudice for lack of jurisdiction based on

mootness.

       ORDERED this 27th day of January, 2021.




                                                    _________________________________
                                                    HONORABLE RONALD A. WHITE
                                                    UNITED STATES DISTRICT JUDGE
                                                    EASTERN DISTRICT OF OKLAHOMA




                                               2
